DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Response to Arguments
35 U.S.C. 112(b) rejections
New 112(b) rejections necessitated by amendment.
Applicant’s arguments, see REMARKS, filed 08/02/2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1 and 11 with respect to the limitations “the position and/or orientation” and “the tracked rotational position” have been withdrawn. 
Examiner notes the 112(b) rejections of claims 1 and 11 regarding the limitation “a 2D ultrasound sweep”, claim 2 regarding “a plane angle” 
Examiner notes that while claim 6 has been amended, the amendments to not appear to clarify the nature of the 2D ultrasound sweep. For example, examiner notes that while “a 2D ultrasound sweep” is recited in claim 1, this is with respect to aspects of the electronic processor and does not appear to directly link to the electric signal detector. Therefore, because there are a plurality of 2D ultrasound sweeps recited in claim 1, it is unclear which 2D ultrasound sweep is being referred to. 

35 U.S.C. 103 rejections
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of the new grounds of rejection necessitated by amendment, however, examiner will address any remarks which remain relevant to the current rejection.
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
For example, applicant argues “the cited art of record, considered individually, or in combination, fails to teach or render obvious at least these features of the independent claims as amended” (REMARKS pg. 15). Examiner respectfully disagrees in that the cited art of record includes Pelissier (US 2010028705 A1), which teaches deriving a 2D-to-3D transform based on pre-computed registration information of a plurality of tracking sensors disposed on an ultrasound probe and a 3-D reference space and transforming a location of a point in an ultrasound image to the 3D reference space using the 2D-to-3D transform (See rejection below for further detail). Examiner notes applying such a transform to the teachings of Bharat would have been obvious to a person having ordinary skill in the art before the effective filing date in order to improve the accuracy of the transformation as well as the speed such that the transform is previously calibrated/minimized using a phantom. Therefore, examiner notes the cited art (including Pelissier) renders obvious all of the features of the independent claims. 
	Applicant further argues “by contrast, the cited embodiments of Bharat describe a process by which positions of the brachytherapy catheters may be mapped prior to a medical procedure utilizing a guidewire that includes one or more ultrasound sensors” (REMARKS pg. 16). Examiner respectfully disagrees in that while the cited embodiments (e.g. when referring to pg. 17) refer to a pre-procedural fitting/mapping, pgs. 19-20 disclose that when the sensors are disposed on the catheter, a similar method to fig. 8 disclosed for example on pg. 17 is performed for determining the three-dimensional pose and shape of the catheter during a medical procedure. Nonetheless, the rejection has been updated in light of the amendments to address the specific embodiment in which the sensors are disposed on the catheter and the tracking is performed during the medical procedure.  
	Applicant further argues “The cited passage of Pelissier ([0128]-[0129]), at best, refer to determining positions of markers placed on a probe 12 relative to a global coordinate system. The office action points to Pelissier [01450] as allegedly supporting the conclusion that Pelissier describes a 3D reference space with respect to an EM field generator” and “[0140] of Pelissier refers to the location determination based on markers 15D and 15E which are placed on a needle rather than the probe 12 of Pelissier. Importantly Pelissier also explicitly describes the tip of the needle 21 as remaining in a fixed position such that its location in the global coordinate system remains fixed while the needle is rotated. Pelissier at [0140]. Applicant therefore respectfully submits that this disclosure of Pelissier cannot be relied upon in the context of the claimed features directed to tracking the position of a robe with reference to a 3D reference space defined with respect to an EM generator utilized for tracking the probe” (REMARKS pg. 16). Examiner respectfully disagrees in that [0140] was relied upon merely to depict an exemplary function of the EM generator which explicitly set forth that the position in the global coordinate system was directly related to the position with respect to the EM generator, however, such disclosure is no longer relied upon for the current rejection. Additionally with respect to [0128]-[0129] of Pelissier, examiner agrees that the cited passage does set forth determining positions of the markers placed on the probe relative to the global coordinate system, however, such passages go on to further define a relationship between the global coordinate system and the 3D position sensing system by disclosing that the positions are measured in the global coordinate system using the 3D position sensing system. 
Applicant further argues “to the extent the Office Action cites to [0140] to relate the recited global coordinate system” with the 3D reference space defined by the EM generator as recited in the claims, Pelissier does not describe that the “global coordinate system” is defined with respect to the position base unit 17. That is despite the parenthetical reference provided in paragraph [0140] of Pelissier drawing a relationship between the relative position of the needle in the global coordinate system with determination of a position relative to the position base unit 17, this correlation does not describe a coordinate system that is defined with respect to the position base unit 17. Rather a proper reading of Pelissier is that this relationship is made only to illustrate that both the position base unit 17 and the needle may be mapped in the global coordinate system such that the relative position of the needle to the position base unit 17 may be inferred (REMARKS pg. 19). Examiner notes that [0140] is no longer relied upon for the teachings of Pelissier, however, in the arguments that the global coordinate system is not defined with respect to the position base unit, examiner respectfully disagrees in that [0129] discloses the positions of location markers 15 relative to the global coordinate system are measured by the 3D position sensing system. Examiner thus notes that the global coordinate system is defined with respect to the 3D position sensing system in its broadest reasonable interpretation. 
Applicant further argues “nowhere does Pelissier describe that the “global coordinate system” referred to in the transformation is defined with respect to the position base unit 17, nor does the transform function of Pelissier described at [0144]-[0145] draw a relationship to a position of, let alone a coordinate system defined with respect to, the position base unit 17” and “contrary to the Examiner’s conclusion, TW[Wingdings font/0xDF]M refers to a transform from a marker coordinate space to the global coordinate space , which is described above with reference to  claim 22 relies recursively capturing images and identifying a “point phantom” in the images to register the reference space. This is evident from the additional transform required by Pelissier, TF[Wingdings font/0xDF]W, which is described as the transform from the global coordinate space to the phantom coordinate space” (REMARKS pg. 20). Examiner respectfully disagrees in that [0144] explicitly sets forth that because the position and orientation of the position markers is read from the position sensing system 16 TW[Wingdings font/0xDF]M (the transform form the markers to the global coordinate system) is known. Examiner notes that such disclose explicitly sets forth a direct relationship between the position sensing system 16 and the transform to the global coordinate system. Additionally, examiner notes that the additional transform from the global coordinate system to the phantom coordinate system is irrelevant to the fact that the global coordinate system and the transform from the marker coordinate system to the global coordinate system are with respect to the ultrasound probe tracker (317).
 Finally applicant argues contrary to the Examiner’s conclusion, TW[Wingdings font/0xDF]M refers to a transform from a marker coordinate space to the global coordinate space , which is described above with reference to  claim 22 relies recursively capturing images and identifying a “point phantom” in the images to register the reference space. This is evident from the additional transform required by Pelissier, TF[Wingdings font/0xDF]W, which is described as the transform from the global coordinate space to the phantom coordinate space. 
Applicant’s arguments with respect to claims 9 and 16 have been considered and are drawn to allowable subject matter in view of the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 16, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation “in response to the 2D ultrasound sweep” in two instances. It is unclear which ultrasound sweep this is referring to. For example, a plurality of 2D ultrasound sweeps is recited in claim 1, therefore it is unclear if the electrical signal detector is configured to detect an electrical signal in response to a specific 2D ultrasound sweep or if it is performed for each 2D ultrasound sweep. For examination purposes, it has been interpreted to mean any 2D ultrasound sweep, however, clarification is required. 
	Claim 6 recites the limitations ”the electrical signal emitted by each of the one or more sensors in response to the 2D ultrasound sweep. It is unclear if this is referring to the ultrasound sensors or tracking sensors. For examination purposes, it has been interpreted to mean any sensors, however, clarification is required. 
	Claims 9 and 16 recite the limitation “the location of the ultrasound sensor”. It is unclear which ultrasound sensor this is referring to as a plurality of ultrasound sensors are recited. Additionally, it is unclear if this is referring to the location in 3D space or the location in the 2D image. For examination purposes, it has been interpreted to mean either location of any of the ultrasound sensors.
	Claims 9 and 16 recite the limitation “the selected plane”. It is unclear which selected plane this is referring to. For example, at this time it appears that the claim is intended such that all of the sensors in a single plane are assigned a time stamp. For examination purposes, it has been interpreted to mean any of the selected planes. 
	Claim 22 recites the limitation “the ultrasound probe has at least one electromagnetic (EM) sensor disposed on the ultrasound probe” or “the ultrasound probe has at least one optical reflector disposed on the ultrasound probe” . It is unclear if the at least one EM sensor or the at least one optical reflector is the same as or a part of the plurality of tracking sensors recited in claim 1 since both are recited as being used for tracking the ultrasound probe. For examination purposes, it has been interpreted to be either the same or different sensors, however, clarification is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat et al. (WO 2015039995), hereinafter Bharat in view of Barbagli et al. (US 20080119727 A1), hereinafter Barbagli and Pelissier et al. (US 20100298705 A1), hereinafter Pelissier.
Bharat teaches a tracking system comprising:
An interventional instrument (at least fig. 6 (153) and corresponding disclosure in at least pg. 16 lines 12-16) having one or more ultrasound sensors (at least fig. 6 (4) and corresponding disclosure in at least pg. 16 lines 12-16) 
an ultrasound imaging device (at least fig. 1 (1) and corresponding disclosure in at least pg. 11 lines 30-35) including an ultrasound probe (at least fig. 4 (40) and corresponding disclosure in at least pg. 12 lines 26-35) configured to acquire a two-dimensional (2D) ultrasound image (pg. 16 lines 12-30 which disclose the TRUS probe is a two-dimensional TRUS probe configured to generate a two-dimensional image); 
An ultrasound probe tracker (at least fig. 9 (75) and corresponding disclosure in at least pg. 17 lines 13-25 and pg. 19 lines 1-8 which discloses when the sensors are located on the probe, an imaging plane position providing unit (preferentially a position encoder) (i.e. 75) provides the respective position of the imaging plane) configured to track a position and orientation of the ultrasound probe (pg. 17 lines 13-25 which discloses the TRUS may be mounted on an encoder to access the third dimension and the imaging plane position providing unit 75 may be an encoder and further discloses when the imaging plane is rotated the imaging plane position providing unit is adapted to determine the respective actual position of the imaging plane. Examiner notes that a person having ordinary skill in the art would have recognized an encoder attached to the TRUS probe would track the position and orientation of the ultrasound probe in order to determined the actual position (i.e. translated and rotated position) of the imaging plane),
Wherein a three-dimensional reference space is defined with respect to the ultrasound probe tracker (75) (pg. 17 lines 13-25 which discloses accessing the third dimension and pg. 19 lines 9-25 which disclose accessing the third dimension in order to detect the three-dimensional positions of the ultrasound sensors and pg. 19 which discloses an encoded TRUS probe 40 may be used to access the third dimension, in order to detect the three-dimensional position); and
an electronic processor (at least fig. 1 (7) and corresponding disclosure in at least pg. 12 lines 26-35) programmed to operate the ultrasound imaging device to perform tracking of an interventional instrument (153), the electronic processor (7) configured to:
	operate the ultrasound imaging device (1) to display a 2D ultrasound image of a visualization plane (pg. 6 lines 14-17 which discloses generating a two-dimensional image of an imaging plane (i.e. visualization plane). Pg. 7 lines 19-27 which disclose displaying a position on the generated ultrasound image. Examiner notes this generated image is necessarily displayed in order to display other aspects on it)
	operate the ultrasound imaging device (1) to rotate the ultrasound probe to perform a plurality of 2D ultrasound sweeps over a range of plane angles encompassing the visualization plane(pg. 6 lines 12-30 which disclose sending ultrasound radiation into different regions by modifying the position of the imaging plane and moving the imaging plane (e.g. by translating and/or rotating the two-dimensional ultrasound imaging device). Pg. 28 lines 3-10 which discloses a sweep of the field of view (i.e. plane). Examiner notes for each field of view (i.e. plane) a sweep would necessarily be performed, thus a plurality of sweeps over a range of plane angles encompassing the visualization plane are performed)
	receive, from the ultrasound probe tracker, a tracked rotational position of the ultrasound plane corresponding to each of the plane angles (pg. 17 which discloses the imaging plane position providing unit is adapted to determine the actual position (i.e. including a rotational position) of the imaging plane. Examiner notes that when modifying the position of the imaging plane by rotation, such an actual position of the imaging plane would comprise a rotational position)
	for each ultrasound sensor (4) of the one or more ultrasound sensors (4):
	detect a signal emitted by the ultrasound sensor in response to a 2D ultrasound sweep of the plurality of 2D ultrasound sweeps at a plane angle of the range of plane angles (pg. 19 lines 9-15 which discloses the ultrasound signal received by each ultrasound sensor 4 may be used  to detect whether the ultrasound sensor is in the imaging plane)
	for each plane angle of the range of plane angles select a plane angle for which the detected signal emitted by the ultrasound sensor has been generated (pg. 19 lines 9-25 which disclose when the ultrasound sensor is within the two dimensional image, its location within the two dimensional image is combined with the position of the imaging plane)
	identify a location of the ultrasound sensor in a selected 2D plane corresponding to the selected plane angle (pg. 19 lines 9-25 which disclose when it is detected that the sensor is within the imaging plane, the location of the sensor within the 2D image is combined with the position of the imaging plane) 
	transform the location of the ultrasound sensor in the selected 2D plane to the 3D reference space using a 2D-to-3D transform as a function of the selected plane angle, the identified location of the ultrasound sensor in the selected 2D plane, and the corresponding tracked rotational position of the ultrasound probe (40) from the ultrasound probe tracker (75) (pg. 19 lines 9-25 which discloses combining the location within the two dimensional TRUS image with the position of the imaging plane to reveal the respective three-dimensional position of the respective ultrasound position. Examiner notes such a transformation would be as a function of the selected plane angle (when the ultrasound probe is rotated), the identified location of the ultrasound sensor in the 2D plane, and the corresponding tracked rotational position (corresponding to the position of the imaging plane) determined by the encoder when the ultrasound probe is rotated).
and 
Determine spatial information for the interventional instrument, including at least one of tip location and orientation of the interventional instrument during a medical procedure (pg. 19 which discloses by detecting the three-dimensional pose of the ultrasound sensors 4 (disposed on the catheter) the three-dimensional poses and shapes of the brachytherapy catheters can be monitored during treatment delivery) , based on the transformed locations of the one or more ultrasound sensors in the 3D reference space (pg. 19 which discloses a constrained fitting algorithm for fitting a curve to the determined positions of the ultrasound sensors, can be used to determine the three-dimensional pose and shape of the catheter 112). 

It is not clear if for each ultrasound sensor of the one or more ultrasound sensors: for each plane angle of the range of plane angles, the electronic processor is configured to detect a signal emitted by the ultrasound sensor in response to a 2D ultrasound sweep at the plane angle, and analyze the detected signal emitted by the ultrasound sensor for each plane angle to select a plane angle for which the detected signal by the ultrasound sensor has a highest signal strength. 
Nonetheless, Barbagli, in of endeavor involving ultrasonic tracking of an interventional instrument, teaches a tracking device comprising: 
An interventional instrument (at least fig. 5D (404) and corresponding disclosure in at least [0052]) having one or more ultrasound sensors (at least fig. 5D (504) and corresponding disclosure in at least [0052]. Examiner notes the transponders are ultrasound sensors as they are configured to transmit and received ultrasound signals according to [0052]) ; 
An ultrasound imaging device (at least fig. 5D (402) and corresponding disclosure in at least [0052]) including an ultrasound probe (Examiner notes the ultrasound imaging device includes an ultrasound probe (i.e. 402) since the catheter 402 includes ultrasound transducer 502 according to [0052]) configured to acquire a two-dimensional (2D) ultrasound image ([0043] which discloses the catheter assembly 402 includes transducers capable of producing two dimensional intracardiac echocardiograms); and 
An electronic processor (at least fig. 3 (6) and at least fig. 5E (6A and 6B) and corresponding disclosure in at least [0052]-[0055]) configured to:
Operate the ultrasound imaging device to rotate the ultrasound probe to perform a plurality of 2D ultrasound sweeps (at least fig. 5D (570-1-570-n) or fig. 5B (510-1-510-n) and corresponding disclosure in at least [0052]-[0053]) over a range of plane angles encompassing the visualization plane (at least fig. 5D (520-1-520-6) and corresponding disclosure) 

For an ultrasound sensor of the one or more ultrasound sensors (504)
for each plane angle of the range of plane angles, detect a signal emitted by the ultrasound sensor (504) in response to a 2D ultrasound sweep at the plane angle (at least fig. 5F or 5G and corresponding disclosure in at least [0054]-[0055]. [0055] which discloses a graph of all of the signals (i.e. signals of each line and plane) received from (i.e. emitted by) the transponder [0055] which discloses the transmitted signal activates the response signal from the transponder. Examiner notes because the signal from the transponder is activated by the transmitted signals it would be detected in response to each 2D ultrasound sweep in order to generate the graph)
analyze the detected signal emitted by the ultrasound sensor for each plane angle to select a plane angle for which the detected signal emitted by the ultrasound sensor has a highest signal strength  (at least fig. 5F (5002) and corresponding disclosure in at least [0054] or fig. 6 (1104) and corresponding disclosure in at least [0058]) based on comparing the detected signal emitted by the ultrasound sensor in each of the 2D ultrasound planes ([0052] which discloses a peak signal may be generated (i.e. emitted) when the transponder is within the line and plane of an ultrasound transmission signal [0058] which discloses the signal spike may indicate that the robotic catheter is in the direct line and plane of sweep of the ICE catheter [0059] which discloses as the ICE catheter 402 is rotated the software may be programmed to identify (i.e. select) the particular line or plane of transmission (which would include a plane angle) that cause one or more signal spikes as ultrasonic signals are received by one or more transponders)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include selecting a plane angle as taught by Barbagli, in order to ensure each of the sensors is in a direct path of transmission of the transducer when determining the location of the interventional instrument (Barbagli [0053]) and enhance the accuracy of location determination.
Furthermore, it would have been obvious to have applied the programming for selecting a plane of Barbagli for each of the ultrasound sensors of the one or more ultrasound sensors of Bharat in order to enhance the location determination for each sensor accordingly. 

	Bharat fails to explicitly teach, wherein a plurality of tracking sensors are disposed on the ultrasound probe; wherein the ultrasound probe tracker is configured to track position and orientation of the ultrasound probe based on the plurality of tracking sensor, wherein the electronic processor is configured to receive a tracked rotation position of the ultrasound probe and derive a 2D-to-3D transform based on pre-computed registration information of the plurality of tracking sensors disposed on the ultrasound probe and the 3-D reference space. 
	Pelissier, in a similar field of endeavor involving ultrasound imaging, teaches a tracking system comprising: 
	An ultrasound imaging device including an ultrasound probe (at least fig. 31 (312) and corresponding disclosure in at least [0280]) configured to acquire a two-dimensional (2D) ultrasound image (at least fig. 16 (41) and corresponding disclosure in at least [0220])
Wherein a plurality of tracking sensors ([0284] which discloses one or more position markers on probe (312). See at least fig. 1 (15A, 15B, and 15C) and corresponding disclosure in at least [0128] as an example) disposed on the ultrasound probe (312), 
an ultrasound probe tracker (at least fig. 31 (316) and corresponding disclosure in at least [0284]) configured to track position and orientation of the ultrasound probe based on the tracking sensors ([0284] which discloses when 3 position markers are located on a rigid body (e.g. the probe) the orientation of the rigid body is uniquely determined and [0286] which discloses the position base unit determines a spatial description (e.g. location and/or orientation in space)of probe 312) based on the information (e.g. location and/or orientation) of the markers)), wherein a three-dimensional reference space is defined with respect to the ultrasound probe tracker (316) ([0284] which discloses 3D position base unit 305 measures the locations of the position markers relative to a global coordinate system. Examiner thus notes the global coordinate system (or 3D reference space) is defined with respect to the ultrasound probe in its broadest reasonable interpretation. Additionally [0144] sets forth that a transform from the markers to the global coordinate system is known based on the position read by the position sensing system, therefore, the global coordinate system is defined with respect to the position sensing system)
an electronic processor (at least fig. 31 (311) and corresponding disclosure in at least [0281]) configured to: 
derive a 2D-to-3D transform (at least eq. 2  (TF[Wingdings font/0xDF]W TW[Wingdings font/0xDF]M TM[Wingdings font/0xDF]I) and corresponding disclosure in at least paragraph [0144]) based on pre-computed registration information of the plurality of tracking sensors disposed on the ultrasound probe and the 3-D reference space ([0144] which discloses TW[Wingdings font/0xDF]M is the transform (i.e. registration information) from the marker coordinate space (i.e. of the plurality of trackers) to the global coordinate space (i.e. the 3-D reference space)) and further discloses since the position and orientation of the position markers is read from position sensing system 16,  TW[Wingdings font/0xDF]M (and thus pre-computed in its broadest reasonable interpretation). Additionally examiner notes a person having ordinary skill in the art would have recognized such derivation is performed by a processor (i.e. the controller 311))
receive, from the ultrasound probe tracker (316), a tracked rotational position of the ultrasound probe (312) ([0291] which discloses the controller is configured to determine spatial description of features of an operating environment based on information provided by position base unit 305 (e.g. spatial descriptions of probe 312 such as position and/or orientation (i.e. a rotational position))
and transform a location of a point in a 2D plane to the 3D reference space using the 2D-to-3D transform as a function of a plane angle (Examiner notes that the transform uses the position and orientation of the ultrasound probe and therefore is a function of the plane angle at which the 2D-to-3D transform is occurring), the location of the point in the 2D plane (see equation 2 (u,v,0) and [0144] which discloses u,v is a point in the ultrasound image), and the corresponding tracked rotational position of the ultrasound probe from the ultrasound probe tracker ([0145] which discloses after finding the transform matrix TM[Wingdings font/0xDF]I any point on the ultrasound image can be first transformed into the marker coordinate system then into the global coordinate system using the position and orientation information (i.e. rotational position) provided from the position sensor system)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system Bharat to include sensors and a 2D-to-3D transform as taught by Pelissier in order to enhance the accuracy of the 3D localization by providing a plurality of markers for determining the position and orientation [0130] and speed of the transformation by calibrating the transform to a phantom. 
	
	Regarding claim 5,
	Pelissier, as applied, with respect to claim 1 further teaches wherein the location of P(x,y,z) of the point in the 3D reference space is identified as P(x,y,z) = Tprobe,Θ x p(x,y) (see eq. 2 where (TF[Wingdings font/0xDF]W TW[Wingdings font/0xDF]M TM[Wingdings font/0xDF]I) = Tprobe,Θ, and [u,v,0] = p(x,y)) , where p(x,y) is the location of the ultrasound sensor in the 2D plane ([0144] which discloses (u,v,0) is the location of a point in the ultrasound image (i.e. 2D plane)) and Tprobe,Θ is the 2D-to-3D transform from the plane to the 3D reference space (Examiner notes that TF[Wingdings font/0xDF]W TW[Wingdings font/0xDF]M TM[Wingdings font/0xDF]I transforms the ultrasound image (or plane) to the 3D reference space). 

Regarding claim 8,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the electronic processor (7) identifies the location of the ultrasound sensor in the selected plane based on analyzing the detected signal as a function of timing of beams fired by the ultrasound probe (pg. 28 lines 3-10 which discloses the amplitude and the knowledge of the beam firing sequence (i.e. timing of the beams fired) can provide the lateral and angular position of the respective ultrasound sensor).

Regarding claim 22,
Bharat, as modified teaches the elements of claim 1 as previously stated. Bharat, as modified, fails to explicitly teach wherein the ultrasound probe has at least one electromagnetic (EM) sensor disposed on the ultrasound probe and the ultrasound probe tracker has an EM field generator that detects the at least one EM sensor to track the ultrasound probe, wherein a 3D reference space is defined with respect to the EM field generator	
Pelissier further teaches wherein the ultrasound probe (312) has at least one electromagnetic (EM) sensor ([0129] which discloses the position based unit generates a magnetic field that is sensed by the position markers. Examiner therefore notes the tradcking sensors (or markers) are considered electromagnetic sensors) disposed on the ultrasound probe (312) and the ultrasound probe tracker (317) has an EM field generator ([0129] which discloses the position based unit (e.g. (317)) generates a magnetic field that is sensed by the position markers) that detects the at least one EM sensor to track the ultrasound probe ([0128] which discloses if the locations of position markers are known, the position and orientation in space of probe 12 is uniquely determined), wherein the 3D reference space is defined with respect to the EM field generator (Examiner notes the global coordinate system is defined with respect to the EM field generator (317) as noted above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include an EM sensor and EM field generator in order to perform the 2D-to-3D transformation according to the tracking sensors accordingly. 
	
Regarding claim 23,
	Pelissier, as applied with respect to claim 21 above, further teaches wherein the location P(x,y,z) of the point in the 3D reference space is identified as p(x,y,z) =
    PNG
    media_image1.png
    29
    41
    media_image1.png
    Greyscale
  *
    PNG
    media_image2.png
    25
    32
    media_image2.png
    Greyscale
* p(x,y) ([0144] and equation 2), where p(x,y) is the location of the point in a plane of an ultrasound image ([0144] which discloses (u,v) is the point in the ultrasound image. Therefore (u,v) (or [u,v,0] of equation 2) corresponds to p(x,y)), and  
    PNG
    media_image1.png
    29
    41
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    25
    32
    media_image2.png
    Greyscale
 comprise the 2D-3D transform; wherein
    PNG
    media_image1.png
    29
    41
    media_image1.png
    Greyscale
 is a transformation from the plane to the at least one EM sensor disposed on the ultrasound probe (312) ([0144] which discloses TM<-I is the transform from the image coordinate space (i.e. plane) to the marker coordinate space therefore TM<-I corresponds to
    PNG
    media_image1.png
    29
    41
    media_image1.png
    Greyscale
 ) and 
    PNG
    media_image2.png
    25
    32
    media_image2.png
    Greyscale
is a transformation from the at least one EM sensor disposed on the ultrasound probe (312) to the EM field generator (317) ([0145] which discloses TW<-M  is the transform from the marker coordinate system to the global coordinate system and is known based on the position of the markers read by the position sensing system. Examiner thus notes the transform is from the sensors to the EM field generator) Therefore TW<-M corresponds to
    PNG
    media_image2.png
    25
    32
    media_image2.png
    Greyscale
) of the ultrasound probe tracker that is a function of a plane angle ([0144] which discloses moving and/or rotating probe to acquire images of a point phantom. Thus the position of the plane would necessarily correspond to and thus be a function of a plane angle of rotation for the specific ultrasound image)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified to include the location P(x,y,z) as taught by Pelissier in order to determine the location of the point in the 3D reference space accordingly.  


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat, Barbagli, and Pelissier as applied to claim 1 above and further in view of Downey et al. (US 20090093715 A1), hereinafter Downey.
Regarding claim 2,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat, as modified, further teaches rotating the ultrasound probe about an axis (pg. 6 lines 23-29 which discloses rotating the probe 40) to perform the plurality of 2D ultrasound sweeps (Examiner notes a 2D sweep is performed at each filed of view i.e. plane angle) and to acquire the 2D ultrasound image at a plane having a plane angle (Examiner notes the image plane would necessarily be at a plane angle) in the range of plane angles. 
Bharat, as modified, fails to explicitly teach further comprising a stepper device connected to rotate the ultrasound probe about an axis. 
Downey, in a similar field of endeavor involving instrument tracking using a TRUS probe, teaches a stepper device (at least fig. 4 (108) and corresponding disclosure) connected to rotate an ultrasound probe (at least fig. 4 (104) and corresponding disclosure) about an axis ([0084] which discloses rotating the transducer about an axis over 100 degrees and capturing images at one degree intervals).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include a stepper device as taught by Downey in order to enhance the rotation control of the probe. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 3,
Bharat further teaches wherein the ultrasound probe (40) is a transrectal ultrasound probe (Abstract which discloses a TRUS probe (40))

Regarding claim 4,
Bharat further teaches further comprising: a guidance grid (at least figs. 2 or fig. 4 (19) and corresponding disclosure) configured to be position abutting against a perineum (at least fig. 4) to guide the interventional instrument through an entry point (at least fig. 2 (29) and corresponding disclosure)
wherein the electronic processor (7) is further programmed to determine the spatial information (tip location, pose and shape) for the interventional instrument (153 and 12) further based on a location in the 3D reference space of the entry point (29) of the guidance grid (19) through which the interventional instrument is guided (Examiner notes that because the interventional instrument is guided through the entry point any information determined about the interventional instrument is necessarily based on a location of the entry point of the guidance grid).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat, Barbagli, and Pelissier as applied to claim 1 above as evidenced by NPL Sensor-Works (“How do Piezoelectric Sensors Work?”)
Regarding claim 6,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the one or more ultrasound sensors (4) disposed on the interventional instrument are piezoelectric sensors (pg. 28 lines 24-26 which disclose the ultrasound sensors comprise piezoelectric materials) 
And the tracking system further comprises an electric signal detector (at least fig. 1 (44) and corresponding disclosure) configured to detect an electric signal (pg. 13 lines 9-31 or pg. 15 lines 18-29 which discloses the electric signal detector (44) is used to determine the position of the ultrasound sensor based on the generated ultrasound signal. Examiner notes the ultrasound signal is necessarily an electric signal due to inherent properties of piezoelectric materials as evidenced by Sensor-Works which discloses piezoelectric materials convert electromechanical energy to electrical charge) emitted by each of the ultrasound sensors of the one or more ultrasound sensors in response to the 2D ultrasound sweep;
Wherein the electronic processor (7) is further programmed to detect the electric signal emitted by each ultrasound sensor of the one or more ultrasound sensors in response to the 2D ultrasound sweep (examiner notes the electric signal detector (44) is a part of the electronic processor (7) as shown in fig. 1 and the electric signal sent to the electric signal detector would be in response to the 2D ultrasound sweep).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat, Barbagli, and Pelissier as applied to claim 1 above and further in view of Boctor et al. (US 20140024928 A1), hereinafter Boctor
Regarding claim 7,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat fails to explicitly teach wherein the ultrasound sensors disposed with the interventional instrument are ultrasound-reflective sensors that re-radiate received ultrasound pulses and the electronic processor performs the detecting using the ultrasound probe to detect the re-radiated ultrasound pulse emitted by each piezoelectric sensor in response to the 2D ultrasound sweep.
Barbagli further teaches wherein the ultrasound sensors disposed with the interventional instrument are transponders, however, it is unclear if the ultrasound sensors are ultrasound-reflective sensors that re-radiate received ultrasound pulses.
Boctor, in a similar field of endeavor involving ultrasonic tracking of interventional instruments teaches an interventional instrument that has one or more ultrasound sensors (at least fig. 11 (1106) and corresponding disclosure) disposed with the interventional instrument (at least fig. 11 (1104) and corresponding disclosure). Boctor further teaches wherein the ultrasound sensors (1106) disposed with the interventional instrument (1104) are ultrasound-reflective sensors that re-radiated received ultrasound pulses ([0009] which discloses the active reflector element receives ultrasound pulses and transmits an ultrasound pulse back (i.e. reradiates) to the ultrasound transducer. [0055] which discloses the element effectively “reflects” the imaging pulses from the imaging probe) and an electronic processor (at least fig. 11 (1108) and corresponding disclosure) is programmed to detect the re-radiated ultrasound pulse emitted by each of the one or more sensors in response to a 2D ultrasound sweep ([0051] which discloses a processor 1108 for analyzing the ultrasound pulses to form an image of the region of interest and the active reflector location. Examiner notes the processor would necessarily detect the re-radiated ultrasound pulse in order to analyze the pulse for forming an image of the active reflector location).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include an ultrasound sensor as taught by Boctor in order to provide an ultrasound image containing the ultrasound sensor and the region of interest. Such a modification amounts to merely a simple substitution of one known ultrasound sensor for another rendering the claim obvious (MPEP 2143).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat, Barbagli, and Pelissier as applied to claim 1 above and further in view of Gronningsaeter et al. (6019724), hereinafter Gronningsaeter.
Regarding claim 10,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the electronic processor is further programmed to include displaying a visual indicator of the determined spatial information for the interventional instrument (pg. 21 lines 21-25 which discloses the display can show the determined three-dimensional poses and shapes of the brachytherapy catheter).
While Bharat teaches displaying the three dimensional poses and determining the poses with respect to the ultrasound image (pg. 26 lines 8-21 which discloses the poses and shapes have been determined with respect to the ultrasound image), it is unclear if the visual indicator is displayed on the 2D ultrasound image of the visualization plane.
	Nonetheless, Gronningsaeter teaches displaying a visual indicator of a known localization of a tool (at least fig. 10 (10.5) and corresponding disclosure) onto a 2D image (at least fig. 10. Col. 8 which discloses a known localization of a tool is superimposed on the 2D images).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat to include displaying the visual indicator on the 2D image ultrasound image as taught by Gronningsaeter in order to visualize the spatial information with respect to the image accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Barbagli, Pelissier, and Gronningsaeter. 
Regarding claim 11,
Bharat teaches a tracking method for tracking an interventional instrument (at least fig 6 (153) and corresponding disclosure in at least pg. 16 lines 12-16) that has one or more ultrasound sensors (at least fig. 6 (4) and corresponding disclosure in at least pg. 16 lines 12-16) disposed with the interventional instrument (153), the tracking method comprising:
Operating an ultrasound imaging device (at least fig. 1 (1) and corresponding disclosure in at least pg. 11 lines 30-35) including an ultrasound probe (at least fig. 4 (40) and corresponding disclosure in at least pg. 12 lines 26-35) to display a two-dimensional (2D) ultrasound image of a visualization plane (pg. 6 lines 13-23 which discloses generating a two-dimensional image of an imaging plane (i.e. visualization plane and Pg. 7 lines 19-20 which discloses displaying a position on the generated ultrasound image. Examiner notes this generated image is necessarily displayed in order to display other aspects on it) and, 
operating the ultrasound imaging device (1) to rotate the ultrasound probe to perform a plurality of 2D ultrasound sweeps over a range of plane angles encompassing the visualization plane(pg. 6 lines 12-30 which disclose sending ultrasound radiation into different regions by modifying the position of the imaging plane and moving the imaging plane (e.g. by translating and/or rotating the two-dimensional ultrasound imaging device). Pg. 28 lines 3-10 which discloses a sweep of the field of view (i.e. plane). Examiner notes for each field of view (i.e. plane) a sweep would necessarily be performed, thus a plurality of sweeps over a range of plane angles encompassing the visualization plane are performed)
receiving a tracked rotational position of the ultrasound probe from an ultrasound probe tracker (at least fig. 9 (75) and corresponding disclosure in at least pg. 17 lines 13-25 and pg. 19 lines 1-8 which discloses when the sensors are located on the probe, an imaging plane position providing unit (preferentially a position encoder) (i.e. 75) provides the respective position of the imaging plane)) configured to track a position and orientation of the ultrasound probe (pg. 17 lines 13-25 which discloses the TRUS may be mounted on an encoder to access the third dimension and the imaging plane position providing unit 75 may be an encoder and further discloses when the imaging plane is rotated the imaging plane position providing unit is adapted to determine the respective actual position of the imaging plane. Examiner notes that because the imaging plane position providing unit is attached to the TRUS to track the actual position of the imaging plane a person having ordinary skill in the art would have recognized the encoder attached to the TRUS probe tracks the position and orientation of the ultrasound probe in order to determine the actual position (i.e. translated and rotated position) of the imaging plane and thus a rotational position of the ultrasound probe is received in its broadest reasonable interpretation in order to provide such an actual position of the imaging plane),
Wherein a three-dimensional reference space is defined with respect to the ultrasound probe tracker (75) (pg. 17 lines 13-25 which discloses accessing the third dimension and pg. 19 lines 9-25 which disclose accessing the third dimension in order to detect the three-dimensional positions of the ultrasound sensors and pg. 19 which discloses an encoded TRUS probe 40 may be used to access the third dimension, in order to detect the three-dimensional position)
for each ultrasound sensor (4) of the one or more ultrasound sensors (4):
	detecting a signal emitted by the ultrasound sensor in response to a 2D ultrasound sweep at a plane angle of the range of plane angles (pg. 19 lines 9-15 which discloses the ultrasound signal received by each ultrasound sensor 4 may be used  to detect whether the ultrasound sensor is in the imaging plane)
	for each plane angle of the range of plane angles select a plane angle for which the detected signal emitted by the ultrasound sensor has been generated (pg. 19 lines 9-25 which disclose when the ultrasound sensor is within the two dimensional image, its location within the two dimensional image is combined with the position of the imaging plane)
	identifying a location of the ultrasound sensor in a selected 2D plane corresponding to the selected plane angle (pg. 17 lines 1-12 which disclose the position of the respective ultrasound sensor within the imaging plane at this point in time (i.e. a selected imaging plane corresponding to the selected plane angle) is determined (i.e. identified)) 
	transforming the location of the ultrasound sensor in the selected 2D plane to the 3D reference space using a 2D-to-3D transform as a function of the selected plane angle, the identified location of the ultrasound sensor in the selected 2D plane, and the corresponding tracked rotational position of the ultrasound probe (1) from the ultrasound probe tracker (75) (pg. 19 lines 9-25 which discloses combining the location within the two dimensional TRUS image with the position of the imaging plane to reveal the respective three-dimensional position of the respective ultrasound position. Examiner notes such a transformation would be as a function of the selected plane angle (when the ultrasound probe is rotated), the identified location of the ultrasound sensor in the 2D plane, and the corresponding tracked rotational position (corresponding to the position of the imaging plane) determined by the encoder when the ultrasound probe is rotated).
and 
Determining spatial information for the interventional instrument during a medical procedure (pg. 19 which discloses by detecting the three-dimensional pose of the ultrasound sensors 4 (disposed on the catheter) the three-dimensional poses and shapes of the brachytherapy catheters can be monitored during treatment delivery) , based on the locations of the one or more ultrasound sensors in the 3D reference space (pg. 19 which discloses a constrained fitting algorithm for fitting a curve to the determined positions of the ultrasound sensors, can be used to determine the three-dimensional pose and shape of the catheter 112)
displaying a visual indicator of the determined spatial information for the interventional instrument (pg. 21 lines 23-25 which discloses the display can show the determined three-dimensional poses and shapes of the brachytherapy catheter)
	
It is not clear if for each ultrasound sensor of the one or more ultrasound sensors: for each plane angle of the range of plane angles, the electronic processor is configured to detect a signal emitted by the ultrasound sensor in response to a 2D ultrasound sweep at the plane angle, and analyze the detected signal emitted by the ultrasound sensor for each plane angle to select a plane angle for which the detected signal by the ultrasound sensor has a highest signal strength. 
Nonetheless, Barbagli, in of endeavor involving ultrasonic tracking of an interventional instrument, teaches 
Operate the ultrasound imaging device to rotate the ultrasound probe to perform a plurality of 2D ultrasound sweeps (at least fig. 5D (570-1-570-n) or fig. 5B (510-1-510-n) and corresponding disclosure in at least [0052]-[0053]) over a range of plane angles encompassing the visualization plane (at least fig. 5D (520-1-520-6) and corresponding disclosure) 

For an ultrasound sensor of the one or more ultrasound sensors (504) 
for each plane angle of the range of plane angles, detecting a signal emitted by the ultrasound sensor (504) in response to a 2D ultrasound sweep at the plane angle (at least fig. 5F or 5G and corresponding disclosure in at least [0054]-[0055]. [0055] which discloses a graph of all of the signals (i.e. signals of each line and plane) received from (i.e. emitted by) the transponder [0055] which discloses the transmitted signal activates the response signal from the transponder. Examiner notes because the signal from the transponder is activated by the transmitted signals it would be detected in response to each 2D ultrasound sweep in order to generate the graph)
analyzing the detected signal emitted by the ultrasound sensor for each plane angle to select a plane angle for which the detected signal emitted by the ultrasound sensor has a highest signal strength  (at least fig. 5F (5002) and corresponding disclosure in at least [0054] or fig. 6 (1104) and corresponding disclosure in at least [0058]) based on comparing the detected signal emitted by the ultrasound sensor in each of the 2D ultrasound planes ([0052] which discloses a peak signal may be generated (i.e. emitted) when the transponder is within the line and plane of an ultrasound transmission signal [0058] which discloses the signal spike may indicate that the robotic catheter is in the direct line and plane of sweep of the ICE catheter [0059] which discloses as the ICE catheter 402 is rotated the software may be programmed to identify (i.e. select) the particular line or plane of transmission (which would include a plane angle) that cause one or more signal spikes as ultrasonic signals are received by one or more transponders)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include selecting a plane angle as taught by Barbagli, in order to ensure each of the sensors is in a direct path of transmission of the transducer when determining the location of the interventional instrument (Barbagli [0053]) and enhance the accuracy of location determination. Such a modification amounts to merely a combination of prior art elements according to known elements to yield predictable results rendering the claim obvious (MPEP 2143).
Furthermore, it would have been obvious to have selected a plane of Barbagli for each of the sensors of Bharat in order to enhance the location determination for each sensor accordingly. 

Pelissier, in a similar field of endeavor involving ultrasound imaging, teaches a tracking method comprising:  
	Operating an ultrasound imaging device including an ultrasound probe (at least fig. 31 (312) and corresponding disclosure in at least [0280]) to acquire a two-dimensional (2D) ultrasound image (at least fig. 16 (41) and corresponding disclosure in at least [0220]) 
Wherein a plurality of tracking sensors ([0284] which discloses one or more position markers on probe (312). See at least fig. 1 (15A, 15B, and 15C) and corresponding disclosure in at least [0128] as an example) disposed on the ultrasound probe (312), 
Receiving a tracked rotational position of the ultrasound probe from an ultrasound probe tracker (at least fig. 31 (316) and corresponding disclosure in at least [0284]) configured to track position and orientation of the ultrasound probe based on the tracking sensors ([0284] which discloses when 3 position markers are located on a rigid body (e.g. the probe) the orientation of the rigid body is uniquely determined and [0286] which discloses the position base unit determines a spatial description (e.g. location and/or orientation in space)of probe 312) based on the information (e.g. location and/or orientation) of the markers)), wherein a three-dimensional reference space is defined with respect to the ultrasound probe tracker (16) ([0284] which discloses 3D position base unit 305 measures the locations of the position markers relative to a global coordinate system. Additionally [0144] sets forth that a transform from the markers to the global coordinate system is known based on the position read by the position sensing system, therefore, the global coordinate system is defined with respect to the position sensing system)
deriving a 2D-to-3D transform (at least eq. 2  (TF[Wingdings font/0xDF]W TW[Wingdings font/0xDF]M TM[Wingdings font/0xDF]I) and corresponding disclosure in at least paragraph [0144]) based on pre-computed registration information of the plurality of tracking sensors disposed on the ultrasound probe and the 3-D reference space ([0144] which discloses TW[Wingdings font/0xDF]M is the transform (i.e. registration information) from the marker coordinate space (i.e. of the plurality of trackers) to the global coordinate space (i.e. the 3-D reference space)) and further discloses since the position and orientation of the position markers is read from position sensing system 16,  TW[Wingdings font/0xDF]M (and thus pre-computed in its broadest reasonable interpretation). Additionally examiner notes a person having ordinary skill in the art would have recognized such derivation is performed by a processor (i.e. the controller 311))
receive, from the ultrasound probe tracker (316), a tracked rotational position of the ultrasound probe (312) ([0291] which discloses the controller is configured to determine spatial description of features of an operating environment based on information provided by position base unit 305 (e.g. spatial descriptions of probe 312 such as position and/or orientation (i.e. a rotational position))
and transform the location of the ultrasound sensor in the selected 2D plane to the 3D reference space using a 2D-to-3D transform as a function of the selected plane angle, the identified location of the ultrasound sensor in the selected 2D plane, and the corresponding tracked rotational position of the ultrasound probe (1) from the ultrasound probe tracker (75) (pg. 17 lines 1-12 which discloses providing information based on the position (i.e. selected plane angle) of the imaging plane (and thus the tracked rotational position of the ultrasound probe from the ultrasound probe tracker 75) and the position of the respective ultrasound sensor within the imaging plane which allows the position determining unit to determine the position of the respective ultrasound sensor in three-dimensional space (i.e. the 3D reference space). Examiner notes because the location of the ultrasound sensor in the 3D reference space is determined using the position (i.e. plane angle) of the imaging plane (and therefore the tracked rotational position of the ultrasound probe) and the position of the sensor in the three dimensional space, the transformation is thus a function of at least these three elements in its broadest reasonable interpretation)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system Bharat to include sensors and a 2D-to-3D transform as taught by Pelissier in order to enhance the accuracy of the 3D localization by providing a plurality of markers for determining the position and orientation [0130] and speed of the transformation by calibrating the transform to a phantom. 

While Bharat teaches displaying the three dimensional poses and determining the poses with respect to the ultrasound image (pg. 26 lines 8-21 which discloses the poses and shapes have been determined with respect to the ultrasound image), it is unclear if the visual indicator is displayed on the 2D ultrasound image.
	Nonetheless, Gronningsaeter teaches displaying a visual indicator of a known localization of a tool (at least fig. 10 (10.5) and corresponding disclosure) onto a 2D image (at least fig. 10. Col. 8 which discloses a known localization of a tool is superimposed on the 2D images).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat to include displaying the visual indicator on the 2D image ultrasound image as taught by Gronningsaeter in order to visualize the spatial information with respect to the image accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).


Regarding claim 12,
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein the ultrasound probe (40) is a transrectal ultrasound (TRUS) probe (Abstract which discloses a TRUS probe (40)). It is unclear if the visualization plane of Bharat is the sagittal plane of the TRUS probe. 
Barbagli further teaches wherein a visualization plane is a sagittal plane of the ultrasound probe (at least fig. 5B)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include a sagittal plane as the visualization plane as taught by Barbagli in order to enhance the signal detection when rotating the TRUS probe around an axis. 

Regarding claim 13, 
Bharat further teaches wherein the spatial information (tip location, pose and shape) for the interventional instrument (153 and 12) further based on a location in the 3D reference space of a guidance grid (at least fig. 2 and 4 (19) and corresponding disclosure) through which the interventional instrument is guided (Examiner notes that because the interventional instrument is guided through guidance grid any information determined about the interventional instrument is necessarily based on a location in the 3D reference space at which the interventional instrument passes through the grid).

Regarding claim 15,
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein locating the ultrasound sensor in the selected plane includes locating the ultrasound sensor in the selected plane based on analyzing the sensor signal as a function of the timing of the beams fired by the ultrasound probe (pg. 28 lines 3-10 which discloses the amplitude and the knowledge of the beam firing sequence (i.e. timing of the beams fired) can provide the lateral and angular position of the respective ultrasound sensor).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat, Barbagli, Pelissier, and Gronningsaeter as applied to claim 11 above and further in view of Kakee (US 20100137715 A1).
Regarding claim 14,
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein the ultrasound sensors (4) disposed with the interventional instrument (12 and 153) are piezoelectric sensors (pg. 28 lines 23-26 which discloses the ultrasound sensors may comprise piezoelectric materials)and the operation of detecting a signal emitted by each ultrasound sensor in response to the 2D ultrasound sweep appears to include detecting a sensor voltage generated by the ultrasound sensor in response to the 2D ultrasound sweep (Examiner notes the amplitude of the signal would appear to be a sensor voltage and thus detecting a signal includes detecting a sensor voltage) 
Nonetheless, Kakee in a similar field of endeavor involving ultrasound imaging teaches a piezoelectric element is used to output a voltage signal ([0023] which discloses a piezoelectric element converts a reflected wave into an electric (voltage) signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat, as currently modified, to include detecting a sensor voltage such as that taught by Kakee in order to analyze the amplitude of the signal accordingly. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat, Barbagli, and Pelissier as applied to claim 1 above and further in view of Kakee and Toleman (US 5469848 A1).
Regarding claim 21,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the ultrasound sensors (4) disposed with the interventional instrument (12 and 153) are piezoelectric sensors (pg. 28 lines 23-26 which discloses the ultrasound sensors may comprise piezoelectric materials)and the operation of detecting a signal emitted by each ultrasound sensor in response to the 2D ultrasound sweep appears to include detecting a sensor voltage generated by the ultrasound sensor in response to the 2D ultrasound sweep (Examiner notes the amplitude of the signal would appear to be a sensor voltage and thus detecting a signal includes detecting a sensor voltage) 
Nonetheless, Kakee in a similar field of endeavor involving ultrasound imaging teaches a piezoelectric element is used to output a voltage signal ([0023] which discloses a piezoelectric element converts a reflected wave into an electric (voltage) signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat, as currently modified, to include detecting a sensor voltage such as that taught by Kakee in order to analyze the amplitude of the signal accordingly. 
Examiner notes in the modified system the detected signal emitted with the highest signal strength is the detected signal emitted with the highest voltage since the amplitude of the emitted signal would correspond to the voltage as taught by Kakee.
	Bharat, as modified, fails to explicitly reach the ultrasound imaging device includes a voltmeter that measures the voltage generated by the ultrasound sensor.
	Toleman, in a similar field of endeavor involving ultrasound imaging, teaches wherein an ultrasound imaging device includes a voltmeter (at least fig. 1 (15) and corresponding disclosure in at least col. 2 lines 63-67) which measures a voltage generated by an ultrasound sensor (Col. 2 lines 1-4 which discloses monitoring device (15) is a voltmeter. Examiner notes because the voltage is on the receiver side of the ultrasound sensor it would necessarily monitor voltages generated by the receiver)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include a voltmeter as taught by Toleman in order to record the ultrasonic reflections having a greatest amplitude in voltage  (col. 3 lines 15-20).

Allowable Subject Matter
Claims 9 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 9 and 16 distinguish over the prior art collectively. For example, examiner notes that Bharat teaches determining/identifying a timing of the plane angle using the ultrasound probe tracker and identifying a time at which the location of the sensors in the selected plane are determined (Se pg. 17 lines 1-12 and pg. 18 which discloses the method for determining the position of the sensors on the catheter is similar to the method for determined the positions on the guidewire as depicted in fig. 8 (thus disclosed with respect to pg. 17)
It would appear that by identifying such timings that the samples are time-stamped, however, this is not explicitly disclosed. Bharat, as modified, fails to explicitly teach synchronizing, with reference to a common system clock, the time stamped sample of the location of the ultrasound sensor and the time stamped sample of the parameter of the selected plane by interpolation.
While there is relevant prior art (e.g. Pederson 20090306509) for assigning a time-stamp to 2D ultrasound images ([0020] which discloses the processing unit receives associated ultrasound image acquisition timing data. Examiner notes a person having ordinary skill in the art would have recognized the images having timing data are time-stamped samples) and assigning a time stamp to an angle of the ultrasound probe ([0020] which discloses the one or more angle sensors (i.e. ultrasound probe tracker) acquire, as a function of time, orientation data for the probe and [0048] which discloses the position tags as a function of time are output to the storage memory. Examiner thus notes the data/tags as a function of time are necessarily time stamped) and synchronizing, with reference to a common system clock (at least fig. 3 (20) and corresponding disclosure in at least [0048]) and a time stamped sample of a parameter (i.e. angle) of an imaging plane by interpolation ([0053] which discloses the various sensor (i.e. position and sensor angles for acquiring, as a function of time position data in multiple dimensions [0020]) outputs (i.e. position and angle signals) are sampled (and interpolated, if necessary) according to a clock signal, so the stream 72 of tag data is continuous and synchronized) and programmed to synchronize, with reference to a common system clock, image data from an image acquisition ([0034] which discloses 2D image frames are formed in synchronism with the system clock) 
Examiner notes that Pederson does not provide/determine a location of an ultrasound sensor in an ultrasound image plane nor does Pederson synchronize, with reference to the common reference clock a time-stamped sample of the location of the sensor by interpolation. Therefore, in relying upon the teachings of Pederson in combination with the previously cited prior art the combination of elements are not taught or fairly well suggested. Additionally, the combination of elements distinguishes from the prior art collectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793